                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 RAYMOND HARDIE COX,                             )
                                                 )
               Plaintiff,                        )
                                                 )
 v.                                              )        No. 1:18-CV-00213-JRG-SKL
                                                 )
 SHERIFF BO BURNETTE, BILL                       )
 GALAGHER, BILL POWELL, TIM                      )
 PRINCE, CHRIS MASTERSON, COREY                  )
 BEASLEY, JOHN DOE NO. ONE, JOHN                 )
 DOE NO. 2, TERRY GANN, and                      )
 MARION COUNTY,                                  )
                                                 )
               Defendants.                       )

                            MEMORANDUM OPINION AND ORDER

       This pro se prisoner’s complaint for violation of 42 U.S.C. 1983 is before the Court for

screening pursuant to the Prison Litigation Reform Act [Docs. 2 & 3].

I.     SCREENING STANDARDS
       Under the Prisoner Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious,

fail to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§

1915(e)(2)(B) and 1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal

standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under

[28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive

an initial review under the PLRA, a complaint “must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting
Twombly, 550 U.S. at 570). Courts liberally construe pro se pleadings filed in civil rights cases

and hold them to a less stringent standard than formal pleadings drafted by lawyers. Haines v.

Kerner, 404 U.S. 519, 520 (1972).

        In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right of action for the

vindication of constitutional guarantees found elsewhere”).

II.     ALLEGATIONS OF COMPLAINT

        Plaintiff alleges that in May 2016, his estranged wife, Cynthia Cox, called the Marion

County Sheriff’s Department claiming she was in danger at 221 Cox Road, Sequatchie, Tennessee,

which is Plaintiff’s home address [Doc. 2 at 4]. Plaintiff states that neither he nor his wife were at

his residence at the time, and that Ms. Cox made the call only to allow Marion County Deputy

Justin Graham an opportunity to make a warrantless, unlawful seizure of Plaintiff’s Dodge

Durango and deliver it to Ms. Cox [Id. at 4-5]. When Plaintiff arrived home the following day to

find his vehicle missing, he called his wife, who told him about the seizure of the vehicle and

delivery to her [Id. at 5]. Thereafter, Plaintiff made formal complaints with Marion County Sheriff

Bo Burnette and County Attorney Bill Galagher, neither of whom took any action to correct the

theft [Id.].

        Plaintiff alleges that on September 26, 2017, Marion County Deputies Tim Prince, Chris

Masterson, and John Doe No. One again responded to a disturbance call at Plaintiff’s address on

the basis of a complaint by Ms. Cox [Id]. He asserts that neither he nor Ms. Cox were at the home

when the deputies arrived, and that the deputies conducted a warrantless search of his home and

1998 Ford Explorer [Id. at 5-6]. Plaintiff claims that Deputies Masterson and John Doe No. One

used tools to destroy the ignition switch, the anti-theft unit, the kickplate, and the driver’s side air

                                                   2
bag and wiring, while Deputy Tim Prince, who was familiar with Ms. Cox and her false claims,

did nothing to intervene [Id.].

       Plaintiff contends that while the search of his home and property was ongoing, he was

walking home after having survived a hit-and-run orchestrated by Ms. Cox on a rural backroad

[Id. at 6]. He states that he arrived home to find his door open and house in disarray, so he walked

to a neighbor’s house to call his sister for help [Id.]. Plaintiff maintains that on his way back to

his residence, a neighbor informed him that he had witnessed several deputies on Plaintiff’s

property and in his home [Id. at 7].

       The next morning, Plaintiff made numerous unsuccessful attempts to telephone Sheriff

Burnette [Id.]. Plaintiff spoke with Sheriff’s Burnette’s assistant, who, after speaking to the

Sheriff, advised Plaintiff that the Sheriff stated that Plaintiff needed to make a report with Chief

Bill Powell [Id.]. Plaintiff, believing Chief Powell to be untrustworthy, first contacted County

Attorney Bill Galagher and explained what happened at his home and Sheriff Burnette’s refusal to

take corrective action [Id. at 8]. Plaintiff claims that Attorney Galagher stated that he would

discuss the matter with Sheriff Burnette and call Plaintiff back, but that he failed to do so and

refused to answer Plaintiff’s subsequent calls [Id. at 8].

       Plaintiff contends when he arrived home on September 27, 2017, he was aggressively

approached by Deputies Corey Beasley and John Doe No. Two, who advised Plaintiff they were

there to get Ms. Cox’s belongings from his home [Id. at 9]. Plaintiff claims he then witnessed Ms.

Cox exit a vehicle parked behind the police cruiser, at which point he advised the deputies that

while Ms. Cox had been an occasional overnight guest at his home, she had not lived at the

residence since May 2016 and had no belongings in the home [Id.]. Plaintiff asserts that Deputy

Beasley became angry and threatened Plaintiff with arrest if he continued to refuse them entry into




                                                  3
the home, but that Plaintiff’s steadfast refusal eventually caused the deputies to relent and advise

Ms. Cox to return with a recovery warrant [Id. at 9-10].

       Thereafter, Plaintiff met with Chief Powell and informed him what had transpired in May

2016 and on September 26-27, 2017 [Id. at 11]. Plaintiff states that Chief Powell advised him that

a full investigation would be mounted and resolved by the following Tuesday [Id.]. Plaintiff

maintains that when he called Chief Powell the following Tuesday, however, Chief Powell advised

him to seek redress in court, as the Sheriff’s Department would not repair his vehicle or reimburse

him [Id.].

       Plaintiff states that he made his Ford Explorer operational again, only to total it on October

16, 2017, when the steering locked, and he crashed into an outer guardrail system on a mountain

[Id. at 12]. He claims that this happened because of the vandalism to his steering column, and that

his injuries were worsened by the disabled airbag system [Id.].

       Plaintiff maintains that he somehow made it home and accepted some vodka to calm his

nerves, and that he thereafter awakened to paramedics and Trooper Terry Gann at his bed side [Id.

at 13]. After Plaintiff refused transport to the hospital, Trooper Gann, without a warrant, placed

Plaintiff under arrest for a DUI offense [Id.]. Trooper Gann transported Plaintiff to an emergency

room, and shortly thereafter, Plaintiff felt an excruciating pain in his torso that Trooper Gann did

not relay to medical staff [Id. at 14]. Plaintiff claims that medical personnel, apparently frustrated

by Plaintiff’s election to refuse to provide a blood sample, discharged him without any pain

medication or sutures for the numerous lacerations on his body [Id. at 15]. Trooper Gann then

transported Plaintiff to the jail, placing him in a drunk tank until he posted bond the next day [Id.].

       On November 2, 2017, some two weeks later, Plaintiff discovered a tennis-ball sized

swelling in his neck that made it difficult to swallow [Id. at 16]. Plaintiff went to the emergency

room and was sedated, while the doctor advised Plaintiff’s wife that he had fractured ribs, a

                                                  4
partially collapsed lung, and emphysema in his chest and throat [Id.]. Plaintiff asserts that these

injuries were from his wreck, and that had Trooper Gann notified the attending doctor of Plaintiff’s

symptoms the night of the wreck, Plaintiff could have avoided pain and suffering [Id.].

III.   DISCUSSION

       A.      Statute of Limitations

       Plaintiff filed this action in September 2018, but he complains of events occurring as early

as May 2016 [See Doc. 2]. Accordingly, the Court first considers whether any of Plaintiff’s claims

are barred by the relevant statute of limitations.

       Federal district courts apply the State’s statute of limitations for personal injury actions in

proceedings arising under 42 U.S.C. § 1983. See Wallace v. Kato, 549 U.S. 384, 387 (2007). In

Tennessee, that period is one year. See Tenn. Code Ann. § 28-3-104; Foster v. State, 150 S.W.3d

166, 168 (Tenn. Ct. App. 2004) (applying the one-year statute of limitations from Tenn. Code Ann.

§ 28-3-104 in a § 1983 claim). When the statute begins to run, however, is an issue of federal law.

Eidson v. State of Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 635 (6th Cir. 2007) (citations

omitted). Under federal law, a cause of action accrues, and the limitations period begins to run,

when the injury forming the basis of the claim is discoverable. See Friedman v. Estate of Presser,

929 F.2d 1151, 1159 (6th Cir. 1991) (citing Sevier v. Turner, 742 F.2d 262, 273 (6th Cir. 1984)).

       In this case, Plaintiff knew of the May 2016 search of his property and alleged theft the

day after it transpired, yet he waited until September 2018 to seek redress. Therefore, Plaintiff’s

allegations that Defendants Burnette and Galagher engaged in wrongdoing of constitutional

proportions in May 2016, is barred by the statute of limitations.

       B.      Immunity

       The decision by Defendant Galagher, the County Attorney, to review evidence and initiate

or decline to initiate criminal proceedings is constitutionally protected. Imbler v. Pachtman, 424

                                                     5
U.S. 409, 430-31 (1976) (providing protection for prosecutor’s conduct “in initiating a

prosecution”). Therefore, Plaintiff’s remaining claims against Defendant Galagher are barred by

prosecutorial immunity.

       C.      Fourth Amendment claims

       The Fourth Amendment protects “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.

With limited exceptions, a warrantless search or seizure in a home is presumptively unreasonable.

Kentucky v. King, 563 U.S. 452, 459 (2011).          Moreover, the “[e]xcessive or unnecessary

destruction of property in the course of a search may violate the Fourth Amendment,” even where

a search is lawful. United States v. Ramirez, 523 U.S. 65, 71 (1988).

       Plaintiff concedes that he was not at home at the time his property was vandalized on

September 26, 2017, claiming only that a neighbor told him that law enforcement officers had been

on his property earlier. However, he purports to have knowledge that Defendants Masterson and

John Doe One entered his home and vehicle while Defendant Prince failed to intervene [See, e.g.,

Doc. 2 at 5-6]. These allegations are wholly speculative, as is Plaintiff’s allegation that deputies

are responsible for his wreck in October 2017. See, e.g., Twombly, 550 U.S. at 555. Therefore,

Defendants Masterson, John Doe One, and Prince are entitled to dismissal.

       However, Plaintiff also alleges that he awoke to find Defendant Gann by his bedside, and

that he was subsequently placed under a warrantless arrest. Accordingly, because the warrantless

seizure of one inside his home is presumptively unreasonable, the Court determines that, at this

stage of the proceedings, Plaintiff’s allegations are sufficient to allow his Fourth Amendment claim

to go forward as to Defendant Gann.




                                                 6
       D.      Threats and intimidation

       Plaintiff alleges that Defendants Beasley and John Doe Two intimidated and harassed him

in an attempt to gain entry to his home on September 27, 2017. However, a defendant’s verbal

harassment and intimidation, while unpleasant, does not raise a constitutional issue. See Johnson

v. Unknown Dellatifa, 357 F.3d 539, 546 (6th Cir. 2004) (holding that allegations of harassment

and verbal abuse are insufficient to assert a claim under the Eighth Amendment). Therefore,

Defendants Beasley and John Doe Two will be dismissed.

       E.      Marion County

       Plaintiff claims that Defendant Sheriff Burnette and Marion County are liable in this action

for failing to take action to correct the behavior of Marion County Sheriff’s Deputies. See Monell

v. Dep’t of Soc. Servs. of New York, 436 U.S. 658, 690-91 (1978) (holding local governments can

be sued under § 1983 for constitutional deprivations made pursuant to custom or policy); Kentucky

v. Graham, 473 U.S. 159, 166 (1985) (holding “an official-capacity suit is, in all respects other

than name, to be treated as a suit against the entity”). However, for Marion County to be liable, a

constitutional violation must have occurred. See Blackmore v. Kalamazoo Cty., 390 F.3d 890, 900

(6th Cir. 2004) (“A municipality or county cannot be liable under § 1983 absent an underlying

constitutional violation by its officers.”). This Court has determined that Plaintiff’s allegations

against Marion County Deputies are insufficient to rise above the level of speculation, and

therefore, his claims against Marion County and Sheriff Burnette will be dismissed.

       F.      Medical treatment

       Finally, Plaintiff alleges that Defendant Gann refused to intervene while he was at the

emergency room and advise physicians of Plaintiff’s pain, which resulted in Plaintiff suffering for

weeks with undiagnosed injuries, some of which could have been life threatening. A prison




                                                7
authority’s deliberate indifference to an inmate’s serious medical needs violates the Eighth

Amendment. Estelle v. Gamble, 429 U.S. 97 (1976).

       However, by Plaintiff’s admissions, Defendant Gann took Plaintiff to the emergency room

for treatment immediately upon his arrest. It strains credulity to assume that between his admission

and discharge Plaintiff did not have a single opportunity to interact with any medical personnel to

advise them as to his pain. Moreover, Plaintiff was discharged from the hospital upon the orders

of medical professionals. Defendant Gann, a non-medically trained officer, was entitled to defer

to their opinions that Plaintiff was fit for discharge. See McGaw v. Sevier Cty., Tennessee, 715 F.

App’x 495, 498 (6th Cir. 2017). Accordingly, Plaintiff’s claim against Defendant Gann related to

the absence of medical treatment will be dismissed.

IV.    CONCLUSION

       For the reasons set forth above:

       1. All federal claims except Plaintiff’s claim that Defendant Terry Gann violated his
          Fourth Amendment rights by a warrantless home search and arrest are DISMISSED
          with prejudice for failure to state a claim upon which relief may be granted under §
          1983;

       2. All Defendants except Defendant Terry Gann are DISMISSED;

       3. The Clerk is hereby DIRECTED to send Plaintiff a service packet (a blank summons
          and USM 285 form) for Defendant Gann;

       4. Plaintiff is ORDERED to complete the service packet and return it to the Clerk’s
          Office within thirty (30) days of entry of this memorandum and order. At that time,
          the summons will be signed and sealed by the Clerk and forwarded to the U.S. Marshal
          for service pursuant to Federal Rule of Civil Procedure 4;

       5. Plaintiff is NOTIFIED that failure to return the completed service packet within the
          time required may result in dismissal of this action for want of prosecution and/or
          failure to follow Court orders;

       6. Defendant shall answer or otherwise respond to the complaint and within twenty-one
          (21) days from the date of service. If any Defendant fails to timely respond to the
          complaint, any such failure may result in entry of judgment by default; and


                                                 8
7. Plaintiff is ORDERED to immediately inform the Court and Defendant or his counsel
   of record of any address changes in writing. Pursuant to Local Rule 83.13, it is the
   duty of a pro se party to promptly notify the Clerk and the other parties to the
   proceedings of any change in his or her address, to monitor the progress of the case,
   and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to
   provide a correct address to this Court within fourteen days of any change in address
   may result in the dismissal of this action.

So ordered.

ENTER:


                                           s/J. RONNIE GREER
                                      UNITED STATES DISTRICT JUDGE




                                       9
